Andrews, Presiding Judge,
dissenting.
Because I believe the trial court correctly determined that this case involved an issue of professional negligence, I respectfully dissent.
The only evidence at trial as to what happened when the hospital employees tried to move Mrs. Strickland came from the employees themselves. The deposition of Deborah Lloyd, the radiology technician, was read at trial, and in it she described the procedure they were using to move Mrs. Strickland from one wheelchair to the other. She said the wheelchairs were placed facing each other with about eight inches between them and she and the other technician stood on either side of Mrs. Strickland and the procedure was to “actually pick the patient up, pivot to the next chair, but before we got that far is when we heard the fracture.” Lloyd stated that Mrs. Strickland’s feet would have been touching the floor but she and the other technician were supporting her weight.
*5Lloyd also testified as follows:
Q. Were you ever given any sort of formal instruction of any sort on how you determine the method you use to transfer a patient?
A. I had my education in school, which you have your basic biomechanics of moving patients, and then experience in talking with the patients also decides what is best for that patient.
Lloyd said that it was a judgment call as to how she would move the patients, depending on what she thought would be best under the circumstances. .
Jean Sancken, another employee who stood behind the wheelchair to secure it, testified by deposition that she was behind one wheelchair and that the wheelchairs were facing each other. She could not remember exactly what happened. All she could say was that Mrs. Strickland was not even standing up yet, “they had just barely moved her” when “she let out a scream or a moan or something.”
In concluding that the trial court erred in finding this was a casé of professional negligence, the majority cites to Candler Gen. Hosp. v. McNorrill, 182 Ga. App. 107 (354 SE2d 872) (1987). But, in McNor-rill, the only claim advanced was that the nurse was unable to “ ‘sustain the weight of [the patient].’ ” Id. Therefore, McNorrill is inapplicable here as there was no evidence that the technicians were unable to bear Mrs. Strickland’s weight.
Similarly, in Moore v. Louis Smith Mem. Hosp., 216 Ga. App. 299 (454 SE2d 190) (1995), the record did not show that any expertise was involved in getting the patient into bed and the only claim was that the hospital employee did not exercise enough “ ‘physical strength and dexterity5 ” in moving the patient. Id. at 300.
Holloway v. Northside Hosp., 230 Ga. App. 371 (496 SE2d 510) (1998), however, is on point because the issue was whether the nurses failed to exercise proper care to prevent the patient from falling. In Holloway, this Court concluded that expert testimony would be required to determine whether the nurses deviated from the applicable standard of care. Id. at 372.
Here, Lloyd’s undisputed testimony was that she decided how to move the patient based on her training and experience. There was no evidence as to how or why the injury occurred. The undisputed evidence of the only people present at the time was that Mrs. Strickland did not put any weight on her leg during the attempted move. Therefore, from the evidence presented at trial, it was not possible for the jury to determine whether the technicians were negligent in moving *6Mrs. Strickland.
Decided November 18, 1999
John T. Croley, Jr., Terrence J. Paulk, for appellant.
Langley & Lee, Carl R. Langley, for appellees.
Moreover, although Mr. Strickland testified as to the method he used to move his wife, he had no training in the proper way to move patients and the mere fact that he had moved his wife without injury up to this point does not necessarily show that his method was the correct or preferred one. Indeed, there was testimony at trial that Mrs. Strickland’s bones were very fragile and she suffered other breaks after the one to her leg. Thus the only way to show that the technicians deviated from the requisite standard of care was, as the trial court correctly determined, by expert testimony.11 See Lamb v. Candler Gen. Hosp., 262 Ga. 70, 71 (413 SE2d 720) (1992) (if the plaintiff cannot establish negligence and causation without expert testimony, the case is generally a professional malpractice action).
Therefore, because Lloyd testified that she had received training in how to move patients and that she determined the best method of moving the patient based on her training and experience, and because Strickland argues that the technicians knew or should have known that moving Mrs. Strickland in a certain way would subject her to harm, this case is a professional negligence action. Holloway, supra at 372. Because there was no expert testimony on the applicable standard of care, the judgment of the trial court should be affirmed.

 That the jury was confused is apparent from a note sent out during deliberations. The note asked: “If the plaintiff is rewarded, does this mean Lloyd is negligent? We do not think she is negligent.”